Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method, device and non-transitory computer-readable storage medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a fundamental economic activity) and/or a mental process that can be performed in the human mind.  Using claim 1 as a representative example that is applicable to claim 19 and 20, the abstract idea is defined by the elements of:
	accepting, by an authenticated user, a treatment ticket, the treatment ticket including a) one or more treatment products to be applied to a field in a farm, b) optionally, a quantity of the treatment product, and c) a field identifier of the field on which the one or more treatment products are to be applied; 
	verifying a preparation of the one or more treatment products, including scanning of a label of one or more physical treatment products; 
	verifying an application of the one or more treatment products at the field, including storing a geolocation of the authenticated user; and 
	generating a data vector, the data vector including, i) verification of the preparation of the one or more treatment products, and ii) verification of the application of the treatment product at the field.
The above limitations are reciting a fundamental economic activity in that the claims recite the practice of mitigating mistreatment of agricultural fields.  Farmers are required to comply with federal regulations and the claims relate to ensuring compliance standards are met and the health and safety or the public is therefore a result. [Specification, pgs 1-2].   Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
Additionally, the claimed steps accepting a ticket, verifying a preparation and application, and generating data can be performed mentally by a person with pen and paper.  A person can mentally make the claimed acceptance, verification and recordation steps.  Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of an input one or more processors that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited processor to perform steps that define the abstract idea.  The Specification describes the processors as generic computing devices. Furthermore, the scanning device is similarly described in generic terms.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically processor to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 8, the recitation to the user interface is a further attempt to link the execution of the abstract idea to computer implementation.  For the same reasons as set forth for claims 1 19 and 20, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 14 and 15, the applicant recites the additional limitation(s) a computer memory and GPS module. These elements are described in the specification as generic memory and GPS devices. This is also taken as a link to execution by computers. Nothing is claimed that would provide for a practical application under the 2nd prong and/or significantly more under step 2B.
Therefore, Claim 1-20 are rejected under 35 USC 101.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently written, the claimed step/action is conditional in nature, because the term “only if” signifies that the step of “acceptance” does not occur unless a condition is satisfied (i.e., authenticated user is verified to be included in the one or more named treatment applicators). Therefore, since the steps occurring after the authenticating may never take place, the claim is considered to be indefinite because the examiner is unclear as to whether the subsequent steps are actually taking place, hence the steps could be read as outside the scope of the claim. According to MPEP 2106(II)(c), language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
Additionally, as currently written, the claimed step/action is conditional in nature, because the term “if” signifies that the steps of “then a confirmation is returned to the authenticated user on a user interface, and the authenticated user is provided with a) a user interface notification that the user can proceed to a loading of the one or more treatment products or b) a user interface control to confirm a loading of the one or more treatment products in a preparation container” does not occur unless a condition is satisfied (i.e., it is determined that the products are consistent). Therefore, the steps occurring after the determining step may never take place (i.e., instances where there is not a consistent product). Thus, the claim is considered to be indefinite because the examiner is unclear as to whether the subsequent steps are actually taking place, hence the steps could be read as outside the scope of the claim. According to MPEP 2106(II)(c), language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
Claim 13 is also indefinite due to conditional language. Specifically, the claimed step/action is conditional in nature, because the term “performed only upon” signifies that the steps of “verifying” does not occur unless a condition is satisfied (i.e., application approval). Therefore, the steps step may never take place. Thus, the claim is considered to be indefinite because the examiner is unclear as to whether the subsequent steps are actually taking place, hence the steps could be read as outside the scope of the claim. According to MPEP 2106(II)(c), language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbur et al., (US 2016/0308954) in view of Covely (US 2014/0365083).
Claims 1, 19 and 20: Wilbur describes a method, implemented by one or more processors, for treating a farm field with health and safety [0006-0007] (describes use of a cloud-based system with processors in the agricultural industry), comprising:  
accepting, by an authenticated user [0103] (describes authenticated users utilizing the system), a treatment ticket, the treatment ticket including a) one or more treatment products to be applied to a field in a farm, b) optionally, a quantity of the treatment product, and c) a field identifier of the field on which the one or more treatment products are to be applied [Fig. 39; 0161] (describes a tasks button which can be activated to show various tasks to be performed by authenticated system users); [0199] (describes creating an application event (i.e., treatment ticket) including information related to products to be applied to field, application method, field identification, and quantity); 
verifying a preparation of the one or more treatment products, including a determination of a label of one or more physical treatment products [0078] (describes a label checking service to verify preparation of the product);[0130] (describes a system directed to “any type of electronic database or system” and “he AGVERDICT® system 401 is defined to access an electronic label database, such as the Crop Data Management System (CDMS), among others. The AGVERDICT® system 401 can be directed to access essentially any type of electronic label database and/or label checking system by using an adaptor model. The label checking process is implemented to compare products and product combinations to be applied, commodity, timing, methods of application, and other factors about the field to the pertinent data and requirements within the electronic label database and within applicable federal, state, and local regulations. In this manner, the label checking process verifies that products which are recommended/prescribed for application within the field are legal to use and are used in a correct manner.”); verifying an application of the one or more treatment products at the field, including storing a geolocation of the authenticated user [0139-0141] (describes verification of labels automatically based on geolocation); and 
generating a data vector, the data vector including, I) verification of the preparation of the one or more treatment products, and ii) verification of the application of the treatment product at the field [0107](describes generating a data record including the verification or preparation and application as a record of completion).
While Wilbur describes verifying a preparation of the one or more treatment products, including scanning of a label of one or more physical treatment products and expressly states that “[t]he AGVERDICT® system 401 can be directed to access essentially any type of electronic label database and/or label checking system by using an adaptor model” the reference does not expressly describe scanning a label. 
However, Covely, which relates to a crop product tracking system and method teaches that it was known in the art, before the effective filing date, to utilize a scanning system to scan product labels in order to determine and verify usage and preparation data. [0054-57] (describes use of a scanning system to scan a product label to identify crop product properties and associate the properties with the ticket (i.e. prescription) for the field.
It would have been obvious to one of ordinary skill in the art to modify the scanning system of Wilbur with the scanning system of Covely, since the combination is no more than a simple substitution of one known element for another. Wilbur recognizes that any scanning system could be utilized and Covely teaches that the scanning of product barcodes and labels to determine preparation data and application data of agricultural products was known in the art. 
With regard to the device elements of claim 19 and the storage medium elements of claim 20, see Wilbur [Fig. 7; 0292].
2.  Wilbur and Covley describes the method of claim 1, wherein the treatment ticket further includes one or more named treatment product applicators, and  acceptance of the treatment ticket is permitted only if the authenticated user is verified to be included in the one or more named treatment product applicators [0199](describes ticket or entry including application information such as applicators).As currently written, the claimed step/action is conditional in nature, because the term “only if” signifies that the steps of “acceptance” does not occur unless a condition is satisfied (i.e., authenticated user is verified to be included in the one or more name treatment applicators). Therefore, since the steps occurring after the authenticating may never take place the claim is considered to be indefinite because the examiner is unclear as to whether the subsequent steps are actually taking place, hence the steps could be read as outside the scope of the claim. According to MPEP 2106(II)(c), language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Nevertheless, Wilbur describes user authentication. [0103] (describes authenticated users utilizing the system)  
3. Wilbur and Covley describes the method of claim 1,  Wilbur further describes wherein the treatment ticket further includes a machine or well with which the treatment product is to be used to administer the chemical treatment, and/or an application rate of the treatment product [0199-0200] (describes ticket including equipment information and application rate).  
4. Wilbur and Covley describes the method of claim, Wilbur describes wherein generating of the treatment ticket includes determining whether the one or more treatment products violate one or more requirements based on the field, a crop in the field, or a mixture limitation, and  generating a notification if such a determination is positive.[0078] (describes checking to verify that treatment products do not violate regulations for particular fields);[0131];[0091] (describes notification module for transmitting notices with regard to the system).
5. Wilbur and Covley describes the method of claim 4, wherein determining whether the one or more treatment products violate one or more requirements is further based on whether past treatments of the field, when combined with the one or more treatment products, would violate the one or more requirements. [0131] (describes determining whether products violate requirements based on other factors about the field);[0071] (describes the system using historical data to make determinations with regard to future actions).
6. Wilbur and Covley describes the method of claim 5, Wilbur further describes wherein the treatment ticket includes PPE, PHI, or REI [0200].  
7. Wilbur and Covley describes the method of claim 1, Wilbur further describes wherein the authenticated user is specified in the treatment ticket to apply the one or more treatment products[0199](describes ticket or entry including application information such as applicators).  
8. Wilbur and Covley describes the method of claim 7, Wilbur further describes wherein the authenticated user is notified of the treatment ticket through a user interface notification 0131];[0091] (describes notification module for transmitting notices with regard to the system).
9. Wilbur and Covley describes the method of claim 1, Covley further describes wherein the label includes one or more of the following: a bar code, a quick response code, a product name or identifier, or a product EPA registration number.  [0054-57] (describes use of a scanning system to scan a product label with a barcode to identify crop product properties and associate the properties with the ticket (i.e. prescription) for the field.
It would have been obvious to one of ordinary skill in the art to modify the scanning system of Wilbur with the scanning system of Covely, since the combination is no more than a simple substitution of one known element for another. Wilbur recognizes that any scanning system could be utilized and Covely teaches that the scanning of product barcodes and labels to determine preparation data and application data of agricultural products was known in the art. 
10. Wilbur and Covley describes the method of claim 1, wherein verifying the preparation of the one or more treatment products includes cross-referencing the scanned label of the one or more physical treatment products with the one or more treatment products of the treatment ticket to determine whether the one or more physical treatment products are consistent with the one or more treatment products of the treatment ticket [0140] (describes verification of the scanned label with the products in the prescription).  
11. Wilbur and Covley describes the method of claim 10, Wilbur further describes wherein, if it is determined that the one or more physical treatment products are consistent with the one or more treatment products of the treatment ticket, then a confirmation is returned to the authenticated user on a user interface, and the authenticated user is provided with a) a user interface notification that the user can proceed to a loading of the one or more treatment products or b) a user interface control to confirm a loading of the one or more treatment products in a preparation container. As currently written, the claimed step/action is conditional in nature, because the term “if” signifies that the steps of “then a confirmation is returned to the authenticated user on a user interface, and the authenticated user is provided with a) a user interface notification that the user can proceed to a loading of the one or more treatment products or b) a user interface control to confirm a loading of the one or more treatment products in a preparation container” does not occur unless a condition is satisfied (i.e., it is determined that the products are consistent). Therefore, the steps occurring after the determining step may never take place (i.e., instances where there is not a consistent product. Thus, the claim is considered to be indefinite because the examiner is unclear as to whether the subsequent steps are actually taking place, hence the steps could be read as outside the scope of the claim. According to MPEP 2106(II)(c), language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Nevertheless, Wilbur describes the limitation.[0131];[0091] (describes notification module for transmitting notices with regard to the system).
12. Wilbur and Covley describes the method of claim 11. Wilbur further describes wherein verifying the preparation of the one or more treatment products includes receiving a confirmation, by the authenticated user through the user interface control, of the loading of the one or more treatment products in a preparation container; and generating an application approval based on the confirmation of the load [0091] (describes a notification module that includes sending confirmations and requesting approvals for various purposes related to the system).

13. Wilbur and Covley describes the method of claim 12. With regard to the language wherein verifying the application of the one or more treatment products is performed only upon the application approval, as currently written, the claimed step/action is conditional in nature, because the term “performed only upon” signifies that the steps of “verifying” does not occur unless a condition is satisfied (i.e., application approval). Therefore, the steps step may never take place. Thus, the claim is considered to be indefinite because the examiner is unclear as to whether the subsequent steps are actually taking place, hence the steps could be read as outside the scope of the claim. According to MPEP 2106(II)(c), language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Nevertheless, Wilbur describes the concept of requiring approval. [0131];[0091] (describes notification module for transmitting notices with regard to the system with approval feature).
15. Wilbur and Covley describes the method of claim 1. Wilbur further describes wherein storing the geolocation of the application is performed with a GPS module [0111](describes use of GPS to perform geolocation data retrieval and storage).
16. Wilbur and Covley describes the method of claim 1. Wilbur further describes wherein verifying the application of the one or more treatment products at the field includes cross-referencing the geolocation of the user with a known location of the field [0111-0112] (describes having known boundaries and use of geolocations obtained from GPS data).
17. Wilbur and Covley describes the method of claim 1. Wilbur further describes wherein verifying the application of the one or more treatment products includes confirming an application of the one or more treatment products, with one or more user interface inputs, and generating a data point based on the user interface input that includes a timestamp and the geolocation of the authenticated user [Fig. 52] .
18. Wilbur and Covley describes the method of claim 1. Wilbur further describes wherein the data vector and/or the treatment ticket includes a status indicator of the treatment ticket, the status indicator including a) 'open', b) 'in progress', c) 'complete', or d) 'closed'. [Fig. 35] (provides status indicators).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbur and Covely as applied to claim 1 above, and further in view of Au et al., (US 2013/0282609).

14. Wilbur describes the use of a smartphone/mobile device having a camera or video capability to record observations [0119]. Wilbur also describes storing data including “image” data [0083]. The combination of Wilbur and Covley do not expressly describe generating a photo of PPE during the preparation of the one or more treatment products, wherein the photo is stored in electronic memory and associated with the data vector.
However, Au teaches that it was known in the art, on the effective filing date to generate photos for PPE during operations and storing and associating the generated photos for compliance purposes. [Fig. 5; 0082] (describes generating image of PPE and storing image and data in compliance log).
It would have been obvious to one of ordinary skill in the art, on the effective filing date, to modify the image capture described in Wilbur and Covely to include the capturing of images related to compliance of PPE, as described in Au. Such combination would have been obvious for the expected benefit of regulatory compliance, as recording the compliance of PPE ensures safe work environments and further ensures field contamination. [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689